Citation Nr: 9903237	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  96-37 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1963 to 
February 1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA), Boston, Massachusetts, 
Regional Office (RO), which denied the veteran's application 
to reopen his claim of entitlement to service connection for 
PTSD.  


REMAND

The question before the Board is whether the veteran has 
submitted new and material evidence sufficient to reopen a 
previously denied claim.  It is noted that the United States 
Court of Veterans Appeals (Court) in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991) set forth a test that required 
that, in order to reopen a previously denied claim "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  Colvin at 174.  

In holding that the claim had not been reopened, the RO 
clearly relied on the Colvin test, noting in the July 1996 
rating action the following language:

To justify a reopening of a claim on the 
basis of new and material evidence, there 
must be a reasonable possibility that the 
new evidence, when viewed in the context 
of all the evidence, both new and old, 
would change the outcome.  The evidence 
submitted in connection with the current 
claim does not constitute new and 
material evidence because it is not 
directly relevant to the issue 
considered.  

The Board notes, however, that in a recent decision 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits system.  Hence, the Federal Court overruled the 
Colvin test for purposes of reopening claims for the award of 
veteran's benefits.  

In reaching this conclusion, the Federal Circuit further 
observed that, "not only did the [C]ourt's adoption of the 
Colvin test improperly negate the regulation implemented by 
[VA], it may undermine the operation of the veteran's 
benefits system by altering its traditional character, making 
it more difficult for a veteran claimants to submit 
additional evidence for Board consideration."  Hodge, supra.

While the RO can obviously not be criticized for relying on 
Colvin, in view of this recent decision by the Federal 
Circuit, the veteran's application to reopen the previously 
denied claim for service connection for PTSD, must be 
remanded for a determination as to whether the evidence 
submitted by the veteran is "material" as defined under 
38 C.F.R. § 3.156(a)(1998) rather than under Colvin.  The 
case is consequently REMANDED for the following actions:

1.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file.

2.  The RO should readjudicate the issue 
of whether new and material evidence has 
been submitted sufficient to reopen the 
claim for entitlement to service 
connection for PTSD.  In light of the 
Hodge decision, the RO should consider 
whether the evidence submitted by the 
veteran is "material" as defined under 
38 C.F.R. § 3.156(a)(1998) rather than 
under Colvin.  If any benefit sought by 
the veteran is not granted, a 
supplemental statement of the case should 
be issued.  The veteran and his 
representative should be given an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
E. M. KRENZER
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



 Department of Veterans Affairs

